                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION


UNITED STATES OF AMERICA,

               Plaintiff,
                                                             CASE NO. 2:19-CR-05
v.
                                                             HON. ROBERT J. JONKER
KYLE DAVID ALLEN,

               Defendant.
                                    /

                ORDER ADOPTING REPORT AND RECOMMENDATION

        The Court has reviewed the Report and Recommendation filed by the United States

Magistrate Judge in this action. The Report and Recommendation was duly served on the parties,

and no objection has been made thereto within the time required by law. Based on this, and on the

Court’s review of all matters of record, including the audio of the plea proceedings, IT IS

ORDERED that:

1.      The Report and Recommendation of the Magistrate Judge (ECF No. 32) is approved and

        adopted as the opinion of the Court.

2.      Defendant's plea of guilty is accepted and defendant is adjudicated guilty of the charge set

        forth in Count 2 of the Indictment.

3.      The written plea agreement is hereby continued under advisement pending sentencing.

4.      Defendant shall remain detained pending sentencing on February 4, 2020.

5.      The parties shall be prepared to discuss at sentencing whether this offense amounts to “an

        offense for trafficking in child pornography” under 18 U.S.C. § 2259A(a)(2), even assuming

        the timing of the offense of conviction otherwise is covered by Section 2259A.

Date:    October 9, 2019                       /s/ Robert J. Jonker
                                               ROBERT J. JONKER
                                               CHIEF UNITED STATES DISTRICT JUDGE
